Citation Nr: 0730732	
Decision Date: 09/28/07    Archive Date: 10/09/07

DOCKET NO.  05-35 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an effective date prior to September 30, 
2004, for the grant of service connection for bilateral 
hearing loss.  

2.  Entitlement to an effective date prior to September 30, 
2004, for the grant of service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel



INTRODUCTION

The veteran had active service from August 1943 to March 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The RO granted service connection for bilateral hearing loss 
and tinnitus, effective from September 30, 2004.


FINDINGS OF FACT

1.  The veteran had active service from August 1943 to March 
1946.  

2.  Prior to issuing a decision on the merits of the 
veteran's claim of entitlement to an effective date prior to 
September 30, 2004, for the service-connected bilateral 
hearing loss and tinnitus, the Board received notice that the 
veteran died in August 2007, during the pendency of the 
appeal.  


CONCLUSION OF LAW

Due to the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of these claims.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, the Board received notice 
that the veteran died in August 2007.  

As a matter of law, appellants' claims do not survive their 
deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. 
Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); 
Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on 
the merits has become moot by virtue of the death of the 
veteran and must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 
(2007).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  See 38 C.F.R. § 
20.1106 (2007).


ORDER

The appeal is dismissed.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


